Opinion issued September 24, 2013.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00294-CR
                           ———————————
                        DIANNA F. QUINN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



               On Appeal from the County Court at Law No. 5
                       Montgomery County, Texas
                     Trial Court Cause No. 12-277160




                         MEMORANDUM OPINION

      Appellant, Dianna F. Quinn, has filed a “Motion to Withdraw the Appeal,”

which the Court construes as a motion to dismiss her appeal. The motion is signed
by appellant and her attorney. See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal. Although the motion does not contain a certificate of

conference, it contains a certificate of service, stating that the motion was served

on the State and has been on file with the Court for more than ten days. And the

State has not responded or otherwise expressed opposition to the motion. See TEX.

R. APP. P. 10.3(a)(2); see also TEX. R. APP. P. 10.1(a)(5).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2